        Case 3:16-md-02741-VC Document 11157 Filed 07/04/20 Page 1 of 4




Roland Tellis (SBN 186269)
David B. Fernandes, Jr. (SBN 280944)
Baron & Budd, P.C.
15910 Ventura Blvd., Suite 1600
Encino, CA 91403
Phone (818) 839-320
rtellis@baronbudd.com

Brian Fitzpatrick
Professor of Law
Vanderbilt Law School
131 21st Ave S
Nashville, TN 37203
Phone (615) 322-4032
brian.fitzpatrick@vanderbilt.edu

Counsel for Putative Class Member
Tracie Ward




                           UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA

                                         MDL NO. 2741
  IN RE: ROUNDUP PRODUCTS
  LIABILITY LITIGATION                   Case No. 3:16-md-02741-VC

                                            EX PARTE APPLICATION TO EXTEND
  THIS DOCUMENT RELATES TO:                 DEADLINE TO FILE RESPONSE TO
                                            MOTION FOR PRELIMINARY
  Ramirez, et al. v. Monsanto Co., Case No. APPROVAL OF CLASS SETTLEMENT,
  3:19-cv-02224                             APPOINTMENT OF INTERIM CLASS
                                            AND SUBCLASS COUNSEL,
                                            DIRECTION OF NOTICE UNDER FED.
                                            R. CIV. P. 23(e), SCHEDULING OF A
                                            FAIRNESS HEARING, AND STAY OF
                                            THE FILING AND PROSECUTION OF
                                            ROUNDUP-RELATED ACTIONS BY
                                            SETTLEMENT CLASS MEMBERS

                                         The Honorable Vince Chhabria




                                                       MOTION FOR EXTENSION OF TIME
                                                  MDL NO. 2741, CASE NO. 3:16-MD-02741
        Case 3:16-md-02741-VC Document 11157 Filed 07/04/20 Page 2 of 4




                                    EX PARTE APPLICATION

        Pursuant to Civil Local Rules 7-10 and 6-3, and Federal Rule of Civil Procedure 6(b)(1)(A),

putative settlement class member Tracie Ward (“Ms. Ward”)1, by and through her counsel for

record, respectfully requests an extension of time to file a response to the pending Motion for

Preliminary Approval of Class Settlement, Appointment of Interim Class and Subclass Counsel,

Direction of Notice under Fed. R. Civ P. 23(e), Scheduling of a Fairness Hearing, and Stay of the

Filing and Prosecution of Roundup-Related Actions by Settlement Class Members, (ECF No.

11042) (the “Motion for Preliminary Approval”) for 25 days, up to and including August 7, 2020.2

        Ms. Ward moves Ex Parte because there is insufficient time to file this extension request

as a noticed motion and Counsel for the Proposed Settlement Class declined to consent to requested

extension.

        The proposed class action settlement threatens to affect “hundreds of thousands or even

millions of persons who have been exposed to Roundup, may or may not have manifested NHL

symptoms, and have not commenced an individual personal injury action or retained counsel to do

so.” (ECF No. 11042 at p. 13). Yet, it has never before been attempted in the history of American

jurisprudence. It raises “unique” and profound questions not only under Rule 23, but also under

federal statutes and the U.S. Constitution. It could have a dramatic effect not only on this litigation

but on the future of mass tort litigation.




1       Ms. Ward was exposed to Roundup, has been diagnosed with NHL, and had not, by June
24, “commenced a lawsuit or otherwise retained counsel with respect to any individual actual or
potential personal injury or false advertising claim” related to such exposure. Settlement § 1.1(a).

2      Ms. Ward also joins in the Motion for Extension filed by Goldstein Russell, P.C. and
Napoli Shkolnik, PLLC (ECF Doc. 11149).


                                                                 MOTION FOR EXTENSION OF TIME
                                                              MDL NO. 2741, CASE NO. 3:16-MD-02741
       Case 3:16-md-02741-VC Document 11157 Filed 07/04/20 Page 3 of 4




       Inasmuch as Counsel for Ms. Ward was only recently retained, and given the complexity

of the issues raised by the Motion for Preliminary Approval, Ms. Ward respectfully urges the Court

to extend the time for all interested parties to respond to the Motion for Preliminary Approval so

their concerns can be thoughtfully and thoroughly presented to the Court now before a great deal

of time and money is expended—and perhaps wasted—on notice to the settlement class and the

expected litany of objections from class members.

       For the foregoing reasons, and in the interests of justice, Ms. Ward respectfully requests

that the Court extend the deadline to file a response to the Motion for Preliminary Approval by 25

days, to and including August 7, 2020.

Dated: July 4, 2020                          Respectfully submitted,


                                             /s/ Roland Tellis_______
                                             Roland Tellis

                                             Roland Tellis (SBN 186269)
                                             David B. Fernandes, Jr. (SBN 280944)
                                             Baron & Budd, P.C.
                                             15910 Ventura Blvd., Suite 1600
                                             Encino, CA 91436
                                             Phone (818) 839-2333
                                             rtellis@baronbudd.com
                                             dfernandes@baronbudd.com

                                             Brian Fitzpatrick
                                             Professor of Law
                                             Vanderbilt Law School
                                             131 21st Ave S
                                             Nashville, TN 37203
                                             Phone (615) 322-4032
                                             brian.fitzpatrick@vanderbilt.edu

                                             Counsel for Putative Class Member
                                             Tracie Ward




                                                              MOTION FOR EXTENSION OF TIME
                                                           MDL NO. 2741, CASE NO. 3:16-MD-02741
          Case 3:16-md-02741-VC Document 11157 Filed 07/04/20 Page 4 of 4




                                   CERTIFICATE OF SERVICE

          I hereby certify that on July 4, 2020, the foregoing was electronically filed with the Clerk

of the Court using the CM/ECF system, which will send notification of such filing on counsel of

record.



Dated July 4, 2020                                   Respectfully submitted,

                                                        /s/ Roland Tellis_______
                                                        Roland Tellis




                                                                  MOTION FOR EXTENSION OF TIME
                                                               MDL NO. 2741, CASE NO. 3:16-MD-02741
